IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-40798
                           (Summary Calendar)



ROLAND PERKINS,

                                              Plaintiff-Appellant,

versus

MELISSA B. DIAL, Medical Nurse; JANET M. CARLOW;
RICHARD HALL; BARBARA L. HANKINS; JUDY FARIS;
WAYNE KELLER, Doctor; KIMERLY C. MALDONADO;
MARIA E. RODRIGUEZ; ROBERT ROWLAND; DANNY V. PEREZ;
DAVID M.BLACKWELL; DENNIS S. TORRES, JR.;
MORRIS G. DODSON; SANDRA S. LOPEZ;
ROY D. GLOVER, JR.; FRANCES HAROLD,

                                              Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                           (C-96-CV-526)
                       --------------------
                          October 4, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant     Perkins   appeals   the   district     court’s

partial   dismissal   as   frivolous   and   partial   grant   of   summary

judgment in favor of the defendants in his civil rights action

under 42 U. S.C. § 1983.      He argues that he was denied treatment

and medication for his psychological disorders because he is

African-American; was denied non-steel-toed boots even though they

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
had been prescribed by a doctor; was falsely accused and found

guilty of disciplinary offenses in retaliation for the grievances

and lawsuits he has filed and because he is African-American; and

was subjected to the intentional infliction of emotional distress.

The district court did not err in dismissing Perkins’s claims for

money damages against all of the defendants in their official

capacities   because   those   claims     were   barred   by   the   Eleventh

Amendment.   See Will v. Michigan Dept. of State Police, 491 U.S.

58, 71 (1989).    Perkins failed to establish that the defendants

violated any of his constitutional rights, therefore, the district

court did not err or abuse its discretion in dismissing Perkins’s

claims for injunctive relief against the defendants in their

official capacities and Perkins’s claims against the defendants in

their individual capacities.     See Harris v. Angelina County, Tex.,

31 F.3d 331, 337-38 (5th Cir. 1994); Rankin v. Klevenhagen, 5 F.3d

103, 105 (5th Cir. 1993).            The district court’s judgment is

affirmed.

     Perkins’s   motions   for   a    temporary    restraining       order   or

preliminary injunction, for the appointment of counsel, and for a

stay of the appeal are denied.

AFFIRMED; MOTIONS DENIED.




                                      2